Citation Nr: 1042241	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer of the left 
arm, to include as secondary to service-connected left hand 
osteoarthritis.

2.  Entitlement to service connection for cancer of the lip.

3.  Entitlement to service connection for an inner ear disorder, 
to include vertigo.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to February 
1955.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision (lip cancer and 
tinnitus), February 2007 rating decision (bilateral hearing 
loss), and July 2006 rating decision (inner ear disability, 
cancer of the left arm) of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned in September 2009.  
A transcript of the hearing is of record.  

This case was most recently before the Board in November 2009.  
In that November 2009 Board decision, an increased rating was 
granted for the Veteran's service-connected left hand 
osteoarthritis and his claims for service connection for 
bilateral hearing loss and tinnitus were reopened.  A December 
2009 rating decision assigned an effective date of February 14, 
2005 for the increased rating for his service-connected left hand 
osteoarthritis.  The Veteran has not expressed disagreement with 
the effective date assigned.  Remaining claims were remanded. The 
RO was instructed to obtain outstanding treatment records, 
schedule the Veteran for VA examinations, and to reconsider all 
evidence and issue a supplemental statement of the case (SSOC).  
The Board finds that the requested development has been completed 
was respect to his hearing loss, tinnitus and inner ear 
disability claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for skin cancer 
of the left arm, to include as secondary to service-connected 
left hand osteoarthritis and service connection for cancer of the 
lip are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to establish 
that an inner ear disorder, to include vertigo, manifested in 
service or is etiologically related to the Veteran's active 
service or his service related hearing loss or tinnitus.  

2.  The Veteran's bilateral hearing loss is causally or 
etiologically related to his military service.

3.  The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSIONS OF LAW

1.  An inner ear disorder, to include vertigo, was not incurred 
in or aggravated by active duty service, and is not proximately 
related to service connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103(a), 
5103A, 5107(b)  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's service connection claims for 
hearing loss and tinnitus, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this 
case, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

With respect to his claim for an inner ear disorder, to include 
vertigo, proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision issued 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As for his claims for service connection for hearing loss and 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to his claim for service connection for an inner ear 
disorder, VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  Pursuant to the November 2009 remand, 
the RO was instructed to obtain any outstanding treatment 
records.  The Veteran returned several VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, with 
copies of various private treatment records.  A review of the 
claims file indicates that all reported treatment records have 
already been associated with the claims file.  As such, the Board 
determines that it may proceed with the evidence already 
associated with the claims file.  

Additionally, in September 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2009 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of his disorder and whether there was a 
medical opinion which could relate his disorder to service. See 
T. at p. 14-15.  Therefore, not only was the issue "explained . 
. . in terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" were 
also fully explained.  See Bryant, 23 Vet. App. at 497.  
Additionally, although potential outstanding treatment records 
were identified, these have been associated with the claims file 
pursuant to the November 2009 BVA Remand.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claim based on 
the current record.

Next, specific VA examinations and opinions were obtained in 
April 2010 with respect to the issue of an inner ear disorder.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
Veteran's claims file.  The VA examiners considered all of the 
pertinent evidence of record, to include his service treatment 
records and personal statements and history, and provided a 
rationale for the opinion stated.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Inner Ear Disorder, to Include Vertigo

The available service treatment records do not reflect complaints 
or treatment related to an inner ear disorder, to include 
vertigo.  A February 1955 separation examination reflected a 
normal clinical evaluation of his ears and drums.  The Veteran 
denied ever having had, or currently experiencing dizziness or 
fainting spells, or ear trouble in a report of medical history 
completed at that time. However, this does not in itself preclude 
a grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion that 
any current inner ear disorder is causally related to active 
service for the reasons discussed below.
	
	Post-service evidence does not reflect symptomatology associated 
with an inner ear disorder for several decades following 
separation from service.  Specifically, complaints associated 
with dizziness were first reported at a July 2003 hospitalization 
visit.  The Veteran was diagnosed with acute vertigo at that 
time.  A treatment record a week later indicated that the 
Veteran's vertigo was most consistent with a vestibular 
neuronitis.  

	To the extent that the Veteran is asserting continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to 
report symptoms of dizziness, while he was in service and since 
that time, because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination.

Here, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Although the Veteran seems to 
assert continuity of inner ear symptomatology (dizziness) since 
service, in a statement received in September 2008, he 
contradicted these contentions at his September 2009 BVA hearing 
when he indicated that he did not begin to experience problems 
with dizziness until around 2006.  See T. at p. 14-15.  Moreover, 
at his July 2003 hospitalization visit, the earliest treatment of 
record, the Veteran reported that his symptoms of vertigo had 
begun that morning.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  He did not associate complaints of dizziness, since 
service, at that time.  As such, the Veteran's own reported 
history of his inner ear continuity is inconsistent. 

The Board emphasizes the multi-year gap between discharge from 
active duty service (1955) and initial reported symptoms and 
diagnosis as early as 2003, over 45 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  Coupled with 
his personal testimony, which the undersigned found to be evasive 
and contrived, the Board assigns no probative value to the 
Veteran's purported symptoms of dizziness since active service. 
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case 
of oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
inner ear disorder to service, despite his contentions to the 
contrary.  
	
	To that end, the Board places significant probative value on an 
April 2010 VA examination undertaken to specifically address the 
Veteran's inner ear disorder claim.  The April 2010 VA examiner 
opined that the Veteran's "dizziness and Meniere-like syndrome 
[are] not related to his experience in the service from 1951 to 
1955."  He rationalized that this was "because of the long 
period of normal function of his vestibular apparatus in the 
interim years."  
	
	Additionally, in a separate reports, a April 2010 VA examiner 
dismissed any potential relationship between the Veteran's 
vertigo and his hearing loss/tinnitus.  This examiner opined that 
"clinically, labyrinthine disorder (labyrinthitis) is not 
associated with hearing loss and/or tinnitus as diagnosed in the 
Veteran."  Service connection for an inner ear disorder, to 
include vertigo, is therefore not warranted on a secondary basis.
	
	The Board finds that the April 2010 VA examinations and opinions 
are adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims file.  Moreover, the April 2010 VA 
examiners interviewed the Veteran, and conducted a physical 
examination.  There is no contradicting medical evidence of 
record.  Rather, a March 2006 private treatment report indicated 
that the Veteran's dizziness episodes was at least in part 
cardiogenic in nature.  Therefore, the Board finds the VA 
examiners' opinions to be of great probative value.

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed inner ear disorder and 
active duty service.  The Board reiterates that he is competent 
to report symptoms as they come to them through his senses.  
However, an inner ear disorder is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for an inner ear disorder and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Bilateral Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that a hearing loss disability for VA 
compensation purposes has been shown.  An April 2010 VA 
audiological examination report revealed speech recognition 
scores of 84 percent in his right ear and 88 percent in his left 
ear.  

In considering in-service incurrence, the Board initially notes 
that the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss or tinnitus.  A 
February 1955 separation examination reflected a score of 15/15, 
bilaterally, with the whisper hearing test.  No complaints of 
tinnitus were made at that time. 

As demonstrated above, the available service treatment records do 
not reveal that hearing loss for VA purposes was incurred during 
active duty.  However, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD Form 
214 which indicated a primary duty assignment equivalent to a 
deck hand.  Personnel records confirm that the Veteran was 
additionally assigned as a mail clerk.  They also reflect that 
the Veteran was deemed qualified as a marksman.  The Board has 
also considered the Veteran's consistent statements and testimony 
at his September 2009 BVA hearing that he was exposed to high 
noise levels, as well as acoustic trauma during active service.  
For example, in a July 2006 statement he stated that he was 
exposed to loud noise in service when he stamped mail on a metal 
table with a hand stamp canceller for hours every day.  He 
indicated that he was not exposed to loud noises on his post-
service job.  Similar contentions were made in March 2007 and 
July 2005 statements.

The Veteran testified at his September 2009 BVA hearing that when 
he served in the capacity of a deckhand, one of his jobs was to 
maintain 5-inch gun turrets.  He stated that although he never 
fired it, his general quarters station was about 60 or 70 feet 
from the gun turret.  See T. at p. 4-5.  He additionally 
testified that he was exposed to noise during drills and firing 
practice.  See T. at p. 5.  He further reported that he was 
responsible for manning the fire hose and that he wore earphones 
through which people would contact him and tell him when to man 
the fire house. He indicated that in addition to hearing the 
large guns being fired he had static and voices coming though the 
headphones.  See T. at p. 6.  In giving due consideration to the 
places, types, and circumstances of the Veteran's service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

Following service, the medical evidence does not demonstrate any 
complaints or treatment referable to either ear until July 2003.  
Left and right high frequency hearing loss was diagnosed at that 
time.  Tinnitus was diagnosed in a July 2008 private treatment 
record.

The Board notes that various VA and private medical examiners 
have proffered opinions as to the etiology of the Veteran's 
bilateral hearing loss and tinnitus.  In April 2010, a VA 
examiner reviewed the Veteran's claim file and conducted a 
physical examination of the Veteran.  The examiner noted that 
because no frequency, intensity, or ear specific audiometric data 
was available from service entrance and separation reports, he 
could not resolve the etiology of the Veteran's hearing loss or 
tinnitus without resort to speculation.  He indicated that 
without such documentation, it was not possible to objectively 
separate possible etiologies of the Veteran's hearing loss and 
tinnitus such as presbycusis (age-related hearing loss) or 
civilian occupational noise exposure from military noise 
exposure. 

Another April 2010 VA examiner determined that the configuration 
of the Veteran's hearing loss was not characteristic of noise-
induced hearing loss.  He stated that the "appearance of a loss 
may well simply be due to presbycusis."  He continued stating 
that "nevertheless, it is impossible to say that no contribution 
was made by his exposure to 5-inch guns in the Navy. . . As to 
whether the [Veteran's] hearing loss relates to his exposure to 
gunfire in the Navy, I cannot say without resorting to mere 
speculation."  

On the other hand, a July 2008 private examiner noted that the 
Veteran had a history of active service where he was assigned 
duties, including the distribution of mail throughout the ship.  
The private treating physician considered the Veteran's 
allegations that he was exposed to extremely loud noises of the 
ship's engines and the flight line.  He additionally considered 
the Veteran's reports that his general quarters station was 
located approximately 60 or 70 feet from two twin mounted 5 inch 
gun turret during gunnery exercises.  The private treating 
physician opined that repeated exposure to loud noises, such as 
the exposure the Veteran asserted, can cause hearing acoustic 
trauma and lead to hearing loss and tinnitus.  He stated that 
review of an audiogram indicated high frequency hearing loss 
which is consistent with noise exposure, such as that reported by 
the Veteran.  He concluded stating that the Veteran's "high 
frequency hearing loss and tinnitus are caused directly from his 
duties in the Navy."  Although it is unclear what service or 
treatment records this private treating physician considered, 
pursuant to this decision, the Board has conceded that the 
Veteran experienced significant noise exposure in-service.  As 
such, the July 2008 private examiner's opinion regarding the 
consequences of this alleged noise exposure is relevant and found 
to be of high probative value. 

In considering all opinions, the Board finds that the evidence is 
in equipoise, and giving the benefit of the doubt to the Veteran, 
finds that the objective clinical evidence suggests that his 
bilateral hearing disorder and tinnitus more likely than not is 
the result of his period of service.  Although the Board notes 
that he did not report hearing loss or tinnitus for many years 
after service separation and the VA examiners were unable to 
determine an etiological opinion without resort to mere 
speculation, the opinion from the private audiologist that the 
Veteran's exposure to significant noise levels while serving in 
the military has led to his current hearing loss and tinnitus, 
particularly given a rationale for the opinion, is sufficient to 
give him the benefit of the doubt.  

Therefore, the Board finds, based on the Veteran's complaints and 
history of noise exposure, and the evidence reflecting hearing 
loss for VA purposes and a diagnosis of tinnitus, that the 
doctrine of reasonable doubt supports a grant of service 
connection for bilateral hearing loss and tinnitus.  


ORDER

Service connection for an inner ear disability, to include 
vertigo, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

As indicated above, the Board remanded the appeal in November 
2009, in part, for the RO to obtain a VA opinion with regard to 
the etiology of the Veteran's cancer of the lip and cancer of the 
left arm.  Pursuant to paragraph 2 of the Remand instructions, 
the VA examiner was asked to "address the Veteran's contentions 
that his cancers may be linked to cold weather exposure and/or 
sun exposure while on active service, and his contention that his 
cancer on the arm may be linked to his left hand 
osteoarthritis."  An April 2010 VA examination was undertaken, a 
June 2010 addendum opinion was issued.  The April 2010 examiner 
addressed the Veteran's contentions that his cancer of the arm 
may be linked to his left hand osteoarthritis.

Initially, the Board notes that the VA examiner's April 2010 
opinion regarding the etiology of his left arm and lip cancer is 
contradictory in nature.  She stated that "most likely the 
cancers are related to his total life exposure to sun, some of 
which occurred during his 4 years in the military."  It is 
unclear whether she is rendering an opinion that his sun exposure 
in service at least as likely as not caused his cancer of the lip 
or cancer of the left arm, or if she is indicating that his sun 
exposure in service alone was not sufficient to cause these 
conditions.  Significantly, the April 2010 VA examiner did not 
address the "Veteran's contentions that his cancers may be 
linked to cold weather exposure," as required by the November 
2009 Remand instructions.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because there was not complete compliance with 
the remand instructions, the Board is compelled to remand the 
appeal for appropriate adjudicatory consideration of his claims 
and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 
19.31(c) (2010).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  An attempt should be made to return 
the Veteran's claims folder to the same 
examiner who provided the April 2010 VA 
examination and June 2010 addendum.  If 
the examiner is no longer available, the 
Veteran should be scheduled for a new VA 
examination.

In either case, the examiner(s) must 
specifically render opinions as to each of 
the following:

* Provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability of greater) that any cancer 
of the lip had its onset in service or is 
otherwise causally related to service, to 
include sun exposure and/or cold weather 
exposure experienced during active duty 
service.

* Provide an opinion as to whether it is at 
least as likely as not  (a 50 percent 
probability of greater) that any cancer 
of the left arm had its onset in service or 
is otherwise causally related to service, 
to include sun exposure and/or cold weather 
exposure experienced during active duty 
service.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record. The claims 
file must be reviewed in conjunction with 
the examination.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so indicate 
and provide a rationale as to why such a 
finding is made.

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


